DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remark, filed 04/22/2022, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 

Claims 5-6, 9, 14-15, and 18-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson D. Runkle (Reg. No. 65,399) on 04/02/2022 and 04/04/2022.
	Claims 22 and 24 have been cancelled. Claims 1 and 10 are amended as following:


1. (Currently Amended):  A method of playing an animation in an electronic device, the method comprising: 
storing a plurality of images which are sequentially captured or are at least part of a video file in the electronic device, each image among the plurality of images capturing a same plurality of objects;
generating animation files based on the plurality of images, wherein each of the animation files comprises a first image which is one of the plurality of images stored in the electronic device, and sequentially displays a corresponding object, from among the same plurality of objects, in each of the plurality of images;
displaying, via the electronic device, the first image;
identifying, via the electronic device, a user input to play one of the animation files while the first image is displayed; and
in response to the identifying of the user input, playing, via the electronic device, the one of the animation files in a same area of the first image while a remaining area excluding the same area remains still as the first image, 
wherein the animation files comprise a first animation file corresponding to animation of a first object from among the same plurality of objects and a second animation file corresponding to animation of a second object from among the same plurality of objects, 
wherein the identifying comprises identifying whether the user input indicates a first user input indicating the first object corresponding to the first animation file or a second user input indicating the second object corresponding to the second animation file, and
wherein the playing comprises playing the first animation file based on the first user input indicating the first object corresponding to the first animation file, or playing the second animation file based on the second user input indicating the second object corresponding to the second animation file.

10. (Currently Amended):  An electronic device, comprising:
at least one processor; and
a memory that stores instructions that, when executed by the at least one processor, instruct the at least one processor to:
store, in the memory, a plurality of images which are sequentially captured or are at least part of a video file in the electronic device, each image among the plurality of images capturing a same plurality of objects; 
generate animation files based on the plurality of images, wherein each of the animation files comprises a first image which is one of the plurality of images stored in the electronic device, and sequentially displays a corresponding object, from among the same plurality of objects, in each of the plurality of images;
control to display the first image; 
identify a user input to play one of the animation files while the first image is displayed; and 
in response to the identifying of the user input, play the one of the animation files in a same area of the first image while a remaining area excluding the same area remains still as the first image, 
wherein the animation files comprise a first animation file corresponding to animation of a first object from among the same plurality of objects and a second animation file corresponding to animation of a second object from among the same plurality of objects, 
wherein the memory stores further instructions that, when executed by the at least one processor, instruct the at least one processor to:
	identify whether the user input indicates a first user input indicating the first object corresponding to the first animation file or a second user input indicating the second object corresponding to the second animation file, 
	play the first animation file if the user input indicates the first user input indicating the first object corresponding to the first animation file, and 
	play the second animation file if the user input indicates the second user input indicating the second object corresponding to the second animation file.
22.	(Canceled).
24.	(Canceled).

Allowable Subject Matter
Claims 1-4, 7-8, 10-13, 16-17, 21, and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generating animation files based on the plurality of images, wherein each of the animation files comprises a first image which is one of the plurality of images stored in the electronic device, and sequentially displays a corresponding object, from among the same plurality of objects, in each of the plurality of images;
displaying, via the electronic device, the first image;
identifying, via the electronic device, a user input to play one of the animation files while the first image is displayed; and
in response to the identifying of the user input, playing, via the electronic device, the one of the animation files in a same area of the first image while a remaining area excluding the same area remains still as the first image, 
wherein the animation files comprise a first animation file corresponding to animation of a first object from among the same plurality of objects and a second animation file corresponding to animation of a second object from among the same plurality of objects, 
wherein the identifying comprises identifying whether the user input indicates a first user input indicating the first object corresponding to the first animation file or a second user input indicating the second object corresponding to the second animation file, and
wherein the playing comprises playing the first animation file based on the first user input indicating the first object corresponding to the first animation file, or playing the second animation file based on the second user input indicating the second object corresponding to the second animation file”. 

Regarding to claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generate animation files based on the plurality of images, wherein each of the animation files comprises a first image which is one of the plurality of images stored in the electronic device, and sequentially displays a corresponding object, from among the same plurality of objects, in each of the plurality of images;
control to display the first image; 
identify a user input to play one of the animation files while the first image is displayed; and 
in response to the identifying of the user input, play the one of the animation files in a same area of the first image while a remaining area excluding the same area remains still as the first image, 
wherein the animation files comprise a first animation file corresponding to animation of a first object from among the same plurality of objects and a second animation file corresponding to animation of a second object from among the same plurality of objects, 
wherein the memory stores further instructions that, when executed by the at least one processor, instruct the at least one processor to:
	identify whether the user input indicates a first user input indicating the first object corresponding to the first animation file or a second user input indicating the second object corresponding to the second animation file, 
	play the first animation file if the user input indicates the first user input indicating the first object corresponding to the first animation file, and 
	play the second animation file if the user input indicates the second user input indicating the second object corresponding to the second animation file”.

Claims 2-4, 7-8 and 21 are allowed due to dependency of claim 1. Claims 11-13, 16-17, and 23 are allowed due to dependency of claim 10.

Closest Reference Found
	Closest prior art made of record includes Kim (US2014/0002389) in view of Gibbons (US2015/0355826), in view of Nikula (US 20110316859 A1), and further in view of Du (US 20140218371 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616